629 So. 2d 274 (1993)
CABLE VISION OF CENTRAL FLORIDA and Aetna Casualty & Surety Company, Appellants,
v.
Cynthia ARMES, Appellee.
No. 92-271.
District Court of Appeal of Florida, First District.
December 17, 1993.
Eric A. Schultz of Chelius & Murphy, George A. Vaka of Fowler, White, Gillen, Boggs, Villareal & Banker, Tampa, for appellants.
Craig M. Spanjers and J. Mason Wines of Stanley, Wines, Bennett, Murphy, Spanjers & Helms, Winter Haven, for appellee.
PER CURIAM.
We reverse that portion of the compensation order which includes in the computation of AWW the fringe benefits of sick and vacation pay, personal days, employer contributions to pension plan, and free cable television, and remand for a recalculation of AWW. Vegas v. Globe Security, 627 So. 2d 76 (Fla. 1st DCA 1993); Rudd Sod Co. v. Reeves, 595 So. 2d 254 (Fla. 1st DCA 1992).
SMITH and KAHN, JJ., and SHIVERS, Senior Judge, concur.